 Case 5:20-cv-05056-KES Document 6 Filed 09/08/20 Page 1 of 13 PageID #: 30




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            WESTERN DIVISION

CARA MILLER,                                     Civil Case No. 20-5056
              Plaintiff,

       vs.
                                              Amended Complaint for
HONKAMP KRUEGER FINANCIAL                      Declaratory Judgment
SERVICES, INC. AND BLUCORA, INC.,

              Defendants.

   Plaintiff Cara Miller, (“Miller”) for her Amended Complaint against
Defendants Honkamp Krueger Financial Services, Inc. (“Honkamp”) and
Blucora, Inc. (“Blucora”), states and alleges as follows:

                               Nature of Action

       1. This action arises under the Declaratory Judgments Act, 28 U.S.C.
§§ 2201-02, arising from Miller’s desire and intent to enter into and continue
an employment relationship with Mariner Wealth Advisors, LLC (“Mariner”).
Miller, who on September 4, 2020, terminated her employment with
Honkamp, signed an agreement which Honkamp purports hinders her from
commencing employment with Mariner because of vague, overbroad and
unenforceable post-employment restrictive covenants (the “Agreement”,
attached hereto as Exhibit A, and a superseded “Employment Agreement”,
contained in correspondence attached hereto as Exhibit B and Exhibit C).
Honkamp has previously indicated it will seek to enforce restrictive covenant
agreements it has with its employees should they accept employment
elsewhere (and has, at least once, recently done so), and has now indicated it

                                  Page 1 of 13
Miller v. Honkamp & Blucora                                  Amended Complaint for
Civ. 20-5056                                                  Declaratory Judgment
 Case 5:20-cv-05056-KES Document 6 Filed 09/08/20 Page 2 of 13 PageID #: 31




will seek to enforce the restrictive covenant agreements against Miller,
effectively trapping Miller at Honkamp, or forcing her to leave entirely the
industry in which she has worked for years. Miller is suffering immediate
and irreparable harm based upon Honkamp’s belief that the restrictive
covenants with Miller are enforceable.

       2. By this action, Miller respectfully requests this Court to declare the
Agreement’s and the Employment Agreement’s restrictive covenants are
unlawful and unenforceable, and enjoin Honkamp from taking further
actions to illegally stifle competition and improperly interfere with Miller’s
lawful employment relationship with Mariner.

                              Parties and Venue

       3. Miller is an individual who resides in South Dakota.

       4. Upon information and belief, Honkamp is an Iowa corporation with
its principal place of business located in Dubuque, Iowa.

       5. Honkamp was recently acquired by Blucora as part of a stock
purchase.

       6. Upon information and belief, Blucora is a Delaware corporation with
its principal place of business located in Irving, Texas.

       7. This Court has both (1) general personal jurisdiction over Honkamp
because it regularly conducts business in the State of South Dakota and has
substantial business dealings with individuals located in South Dakota
(including an office located in Rapid City); and (2) specific personal
jurisdiction over Honkamp because Honkamp employs and has employed

                                  Page 2 of 13
Miller v. Honkamp & Blucora                                   Amended Complaint for
Civ. 20-5056                                                   Declaratory Judgment
 Case 5:20-cv-05056-KES Document 6 Filed 09/08/20 Page 3 of 13 PageID #: 32




individuals in South Dakota—including Miller, who currently works, and who
wishes to work for Mariner, primarily in South Dakota, and who is subject to
restrictive covenants with Honkamp which cause harm and injury to Miller
in South Dakota.

       8. This Court has diversity jurisdiction over this action pursuant to 28
U.S.C. § 1332(a) because this action is between citizens of different states and
the amount in controversy exceeds $75,000, exclusive of interest and costs.
In particular, in her position as a Financial Planning Consultant, Miller
makes in excess of $75,000 annually, and the Agreement purports to bar her
entirely from continuing in her chosen profession.

       9. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1)
because Honkamp conducts business in this District and many of the
unlawful acts alleged herein occurred in this District.

                              Factual Background

       10.    In approximately April or May 2006, Miller was hired by
Honkamp as a Financial Advisor, working in South Dakota. Since
approximately 2012, Miller has primarily worked in South Dakota, but also
spent time each month working in Colorado. Miller also services clients in
Wyoming, though most of her clients are located in Colorado and South
Dakota. During the entirety of her work with Mariner, Miller has lived in
South Dakota.

       11.    Honkamp is a financial services firm. According to its website,
Honkamp is “a national financial planning firm” that “work[s] with CPA
firms and their clients to develop comprehensive financial planning,” and

                                  Page 3 of 13
Miller v. Honkamp & Blucora                                  Amended Complaint for
Civ. 20-5056                                                  Declaratory Judgment
 Case 5:20-cv-05056-KES Document 6 Filed 09/08/20 Page 4 of 13 PageID #: 33




“provides planning services to over 2,500 CPA firms and serves clients in all
50 states.”

       12.    Since the commencement of her employment by Honkamp, Miller
has worked for Honkamp to sell financial planning services to individuals
principally in South Dakota, Colorado, and Wyoming. These financial
planning services include, but are not limited to, fee-based investment
management, commission-based investment sales, commission-based
insurance sales, and retirement plan services.

       13.    Previously in connection with her employment with Honkamp,
Miller and Honkamp entered in the Employment Agreement on or about
May 1, 2006, a true and correct copy of which is contained in Exhibit B and
Exhibit C. The Employment Agreement was drafted solely by Honkamp.

       14.    The Employment Agreement at Section 9 contained certain
“Negative Covenants”—including client non-solicitation and non-competition
provisions.

       15.    In connection with her employment with Honkamp, Miller and
Honkamp entered into the Agreement Ancillary to Employment (the
“Agreement”) on or about July 25, 2016, a true and correct copy of which is
attached as Exhibit A. The Agreement was drafted solely by Honkamp.

       16.    The Agreement contains at Section 9 the following language,
typically referred to as an “entire agreement” or “integration” clause: “This
Agreement supersedes all prior discussions and agreements between
Employer and Employee with respect to the subject matter hereof.”


                                  Page 4 of 13
Miller v. Honkamp & Blucora                                 Amended Complaint for
Civ. 20-5056                                                 Declaratory Judgment
 Case 5:20-cv-05056-KES Document 6 Filed 09/08/20 Page 5 of 13 PageID #: 34




       17.    As a result of the Agreement’s “entire agreement” or “integration”
clause, the Employment Agreement was superseded, in whole or in part, and
is void.

       18.    The Agreement uses the defined term “Employer” to mean
Honkamp, and the defined term “Employee” to mean Miller. See Exhibit A.

       19.    Pursuant to the Agreement, Honkamp agreed to continue
employing Miller and Miller agreed to accept that continuing employment
upon the terms and conditions of “an Employment Agreement of even date”
with the Agreement. See Exhibit A, Recitals.

       20.    The Agreement contains in Section 2 what it calls “Anti-Piracy
Covenants” which purport to restrict Miller from engaging in certain
activities. Namely, Section 2(a) (the “Client Non-Solicit”) and Section 2(b)
(the “Employee Non-Solicit”) provide:
              a) Notwithstanding and in addition to the above,
                 during Employee’s employment and for a period of
                 two years after he/she ceases to be employed by
                 Employer, Employee shall not, directly or
                 indirectly, solicit, accept or divert business from,
                 provide, or attempt to convert to other methods of
                 using, the same or similar products or services
                 provided by Employer, any client, account or
                 location of Employer with which Employee has had
                 any contact as a result of his/her employment either
                 before or after the date hereof by Employer,
                 including clients with respect to whom Employee
                 performed professional services prior to his/her
                 employment with Employer.

              b) During Employee’s employment and for a period of
                 two years after he/she ceases to be employed by
                 Employer (for any reason whatsoever), Employee

                                   Page 5 of 13
Miller v. Honkamp & Blucora                                   Amended Complaint for
Civ. 20-5056                                                   Declaratory Judgment
 Case 5:20-cv-05056-KES Document 6 Filed 09/08/20 Page 6 of 13 PageID #: 35




                 shall not, directly or indirectly, solicit for
                 employment or employ any employee of Employer,
                 nor shall Employee, directly or indirectly, offer
                 employment or assist any third party in offering
                 employment (whether as an employee or
                 contractor) to an employee of Employer, without the
                 prior written consent of Employer. For purposes of
                 this paragraph 2(b), an “employee of Employer”
                 shall be any employee of Employer as of the date
                 Employee ceases to be employed by Employer or
                 any such employee of Employer who was employed
                 by Employer during the one-year period prior to
                 Employee’s termination of employment with
                 Employer.

       21.    The Client Non-Solicit purports to nonsensically restrict Miller
from soliciting “any client, account or location of” Honkamp. It is unclear
how Miller could possibly solicit a “location” of Honkamp, be restricted from
doing so, or have any idea what that restriction means.

       22.    Upon information and belief, and to the extent the meaning of
the Client Non-Solicit restrictions can be surmised, the Client Non-Solicit
purports to restrict Miller after her employment terminates from soliciting or
even accepting business from (without actively soliciting) any client with
whom Miller “has had any contact as a result of [her] employment” by
Honkamp—regardless the content, duration, or significance of that “contact”;
whether that “contact” was initiated by Miller; whether that “contact”
resulted in any business to Honkamp; whether Miller has any knowledge
(confidential or otherwise) whatsoever regarding that client; whether Miller
garnered any goodwill with that client as a result of that “contact”; or
whether that client, based on his/her own voluntary and personal election



                                   Page 6 of 13
Miller v. Honkamp & Blucora                                   Amended Complaint for
Civ. 20-5056                                                   Declaratory Judgment
 Case 5:20-cv-05056-KES Document 6 Filed 09/08/20 Page 7 of 13 PageID #: 36




about where and from whom to receive financial services, seeks to obtain
services from Miller.

       23.    Additionally, the Agreement purports to prohibit Miller from both
soliciting and accepting business from the clients with which she had “any
contact as a result of [her] employment” by Honkamp.

       24.    The Agreement does not otherwise define “client”, and nowhere
mentions Certified Public Accountants (“CPAs”).

       25.    The Client Non-Solicit contains no geographical limitation.

       26.    In or about January 2020, Miller learned that Honkamp would be
acquired by Blucora. See https://www.hkfs.com/blucora/ (Jan. 7, 2020).
Miller was confused by the messages she received about this acquisition, and
she began to feel very uncertain about her future at Honkamp.

       27.    According to Blucora’s website, Blucora’s acquisition of Honkamp
closed on July 1, 2020. In connection with that acquisition, Miller has
repeatedly been asked to sign a new employment agreement with Blucora
which contained even more onerous non-competition provisions than those
contained in the Agreement. One of the messages she received from
Honkamp about signing the new Blucora agreement was that she should sign
because such agreements were not enforceable anyway. However, Miller is
well aware that Honkamp has sued employees for allegedly violating the
restrictive covenants they have asked employees to sign. Miller never signed
the Blucora agreement.




                                  Page 7 of 13
Miller v. Honkamp & Blucora                                  Amended Complaint for
Civ. 20-5056                                                  Declaratory Judgment
 Case 5:20-cv-05056-KES Document 6 Filed 09/08/20 Page 8 of 13 PageID #: 37




       28.    Disappointed by the direction Honkamp took with the Blucora
acquisition and unsure of what the future held for post-acquisition, Miller
decided to pursue other opportunities.

       29.    On September 4, 2020, Miller terminated her employment
relationship with Honkamp.

       30.    After terminating her employment relationship with Honkamp,
Miller commenced employment with Mariner on September 4, 2020.

       31.    On September 5, 2020, Honkamp demanded that Miller comply
with the Employment Agreement’s “Negative Covenants”. See Exhibit B and
Exhibit C.

       32.    On September 7, 2020, Miller terminated the Employment
Agreement, to the extent that contract still was in effect.

                              First Cause of Action

              Declaratory Judgment under 28 U.S.C. § 2201(A)

       33.    Miller states and realleges the preceding paragraphs as though
stated fully herein.

       34.    Restrictive covenants like those purporting to be contained in the
Agreement are disfavored, and strictly and narrowly construed, under the
law.

       35.    As a result, a South Dakota court has an interest in protecting
South Dakota employees from anti-competitive conduct by out-of-state
employers, which includes protecting South Dakota employees from any

                                   Page 8 of 13
Miller v. Honkamp & Blucora                                   Amended Complaint for
Civ. 20-5056                                                   Declaratory Judgment
 Case 5:20-cv-05056-KES Document 6 Filed 09/08/20 Page 9 of 13 PageID #: 38




litigation based on a restrictive covenant that would interfere with or restrict
the freedom of a South Dakota employee to engage in her chosen
employment.

       36.    This Court has the power to construe contracts under the
Declaratory Judgments Act, 28 U.S.C. § 2201(a), which provides that:
              In a case of actual controversy within its jurisdiction,
              . . . any court of the United States, upon the filing of
              an appropriate pleading, may declare the rights and
              other legal relations of any interested party seeking
              such declaration, whether or not further relief is or
              could be sought. Any such declaration shall have the
              force and effect of a final judgment or decree and shall
              be reviewable as such.

       37.    A real, actual, and substantial controversy exists between Miller
and Honkamp, who have adverse legal interests. The controversy between
Miller and Honkamp is substantial due to its impact on commerce generally
and on Miller specifically. Miller’s Agreement purports to specifically prevent
Miller from engaging in certain practices in any employment for Mariner.
Honkamp has sued at least one employee for allegedly violating restrictive
covenants when that individual left to join a competitor as a result of the
Blucora transaction, and specifically requested an injunction prohibiting the
individual’s ability to solicit and accept business from Honkamp clients,
which Honkamp alleged included Honkamp CPAs who referred business to
Honkamp. Miller seeks a declaration that (a) the Agreement’s prohibition on
accepting business from clients is in direct contravention of South Dakota
and Iowa law (the Agreement purports to be governed by Iowa law), (b) the
Agreement’s prohibitions on soliciting business do not apply to CPAs, and (c)
the Agreement supersedes the Employment Agreement. If this Court does


                                   Page 9 of 13
Miller v. Honkamp & Blucora                                    Amended Complaint for
Civ. 20-5056                                                    Declaratory Judgment
 Case 5:20-cv-05056-KES Document 6 Filed 09/08/20 Page 10 of 13 PageID #: 39




not invalidate the non-acceptance of business provision and declare it
inapplicable to CPAs and any clients with which she did not work or learn
confidential information about, enjoin Honkamp from attempting to enforce it
in those regards, and enjoin Honkamp from attempting to enforce the
superseded Employment Agreement, Miller risks a court or tribunal
enforcing the Agreement and/or the Employment Agreement, and prohibiting
her from working for Mariner at all and/or accepting business from customers
and soliciting or working with CPAs, thereby allowing an out-of-state
competitor to limit employment and business opportunities of a South Dakota
employee.

       38.    This Court has the ability to declare, and should declare, that the
Agreement is unenforceable as written, that the Employment Agreement is
void, and that Honkamp is precluded from enforcing any out-of-state
judgment or injunction in South Dakota that it might obtain in a foreign
court or tribunal that upholds the enforceability of the Agreement and/or the
Employment Agreement in any way which conflicts with South Dakota public
policy.

       39.    As evidenced above, the controversy between Miller and
Honkamp is ripe for decision. The Agreement’s prohibitions are
unenforceable due to their vagueness and overbreadth, as well as to the
extent Honkamp seeks to preclude Miller’s ability to accept business from or
solicit CPAs. The Employment Agreement was superseded by the Agreement
and is void. The questions of whether the Agreement is enforceable and the
Employment Agreement is void, in particular, present a controversy that is
ripe for decision because Miller has started her Mariner employment with
substantially the same duties she held at Honkamp, Honkamp has previously
                                  Page 10 of 13
Miller v. Honkamp & Blucora                                   Amended Complaint for
Civ. 20-5056                                                   Declaratory Judgment
 Case 5:20-cv-05056-KES Document 6 Filed 09/08/20 Page 11 of 13 PageID #: 40




made clear that it will sue employees who leave Honkamp to join a
competitor and solicit and accept business from clients, and Honkamp has
threatened to sue Miller and Mariner. Therefore, the controversy is of
sufficient immediacy and reality to warrant the issuance of declaratory
judgment. This Court’s declaratory judgments regarding the parties’ rights
are necessary and appropriate at this time to set to rest the respective rights
and obligations of the parties.

       40.    Miller therefore requests, pursuant to 28 U.S.C. § 2201(a), that
this Court enter judgment or decree to declare, adjudge, and order as
described more fully in the Prayer for Relief below.

                                  Prayer for Relief
       WHEREFORE, Miller requests entry of judgment against Honkamp as

follows:

       1. For a declaratory judgment that the Agreement’s “Anti-Piracy
Covenants” are invalid and unenforceable as written;

       2. For a declaratory judgment that the Employment Agreement is void;

       3. For a preliminary injunction and a permanent injunction prohibiting
Honkamp’s unfair competition by enjoining and precluding Honkamp from:

             a.    Enforcing the Agreement in a court or tribunal located in
                   South Dakota or in any foreign State, to the extent such
                   enforcement would prevent Miller’s ability to solicit clients
                   with she did not work or about which she did not learn



                                    Page 11 of 13
Miller v. Honkamp & Blucora                                    Amended Complaint for
Civ. 20-5056                                                    Declaratory Judgment
 Case 5:20-cv-05056-KES Document 6 Filed 09/08/20 Page 12 of 13 PageID #: 41




                   confidential information, or accept business from clients and
                   solicit or work with CPAs;
             b.    Enforcing the Employment Agreement in a court or tribunal
                   located in South Dakota or in any foreign State, to the extent
                   such enforcement would prevent Miller’s ability to be
                   employed by Mariner;
             c.    Seeking an injunction in a court or tribunal located in South
                   Dakota or in any foreign State, to the extent such injunction
                   would prevent Miller’s ability to be employed and be fully
                   assigned work duties by Mariner;

       4. For an award of compensatory damages;

       5. For prejudgment interest on all damages awarded;

       6. For an award of costs, disbursements, and attorneys’ fees as are
permitted by law; and

       7. For all other and further relief as the Court deems just and
equitable.
                    A JURY TRIAL IS HEREBY DEMANDED




                                   Page 12 of 13
Miller v. Honkamp & Blucora                                   Amended Complaint for
Civ. 20-5056                                                   Declaratory Judgment
 Case 5:20-cv-05056-KES Document 6 Filed 09/08/20 Page 13 of 13 PageID #: 42




   Dated this 8th day of September, 2020.
                                    BANGS, MCCULLEN, BUTLER,
                                    FOYE & SIMMONS, L.L.P.

                              By:   /s/ Michael M. Hickey
                                    Michael M. Hickey
                                    Emily M. Smoragiewicz
                                    333 West Blvd., Ste. 400; P.O. Box 2670
                                    Rapid City, SD 57709
                                    (605) 343-1040
                                    Fax: (605) 343-1503
                                    mhickey@bangsmccullen.com
                                    emily@bangsmccullen.com

                                    and
                                    NILAN JOHSON LEWIS PA
                                    Katie M. Connolly (MN Reg. No.
                                    0338357)
                                    Joel O’Malley (MN Reg. No. 0352573)
                                    250 Marquette Avenue South, Suite 800
                                    Minneapolis, MN 55401
                                    (612) 305-7500
                                    Fax: (612) 305-7501
                                    kconnolly@nilanjohnson.com
                                    jomalley@nilanjohnson.com

                                    ATTORNEYS FOR PLAINTIFF




                                Page 13 of 13
Miller v. Honkamp & Blucora                                 Amended Complaint for
Civ. 20-5056                                                 Declaratory Judgment
